March 16, 1976



The Honorable Wayne N. Whatley      Opinion No.   ~-796
Executive Director
Texas Board of Private Investi-     Re: Whether state land
   gators 6 Private Security        local law enforcement
     Agencies                       agencies may establish
P. 0. Box 13509, 'Capitol,Station   training programs for
Austin, Texas 78711                 private security personnel.
Dear Mr. Whatley:
     You have requested our opinion regarding recent amend-
ments to the Private Investigators and Private Security
Agencies Act, article 4413(29bb), V.T.C.S. Specifically,
you ask:
          1. Does the [Texas] Board [of Private
          Investigators and Private Security
         ~Agenciesl have authority to establish
          training programs in state and local
          law enforcement agencies for persons
          in the employ of profit making busi-
          nesses, i.e. private security personnel?

          2.  Do local and state law enforcement
          agencies have authority to accept and
          charge a fee for training persons in the
          employ of profit making ,businesses,i.e.
          private security personnel?
Section 20(a) of the Act now provides:
          The board shall establish training
          programs to be conducted by agencies and
          institutions approved by the board. The
          board may approve training programs con-
          ducted by licensees if the licensees offer
          the courses listed in Subsection (b) of
          this section, and if the instructors of



                      o. 3360
..




The Honorable    Wayne N. Whatley     -   page 2 W-796)


          the training program are qualified instructors
          approved by the board.  The board shall
          approve a training program conducted by the
          security department of a private business to
          train its own personnel, without regard to
          its curriculum, if it is adequate for the
          business' security purposes.
Section 20(f) provides in pertinent part:
          The board may not issue a security
          officer commission to an applicant
          employed by the security department
          of a private business unless the
          applicant submits evidence satisfac-
          tory to the board that:
              (1) he has completed an approved
           training course conducted by the
           security department of the business;

           .    . . .

     The Act establishes two distinct classes of private
security personnel: (1) individuals employed by security
services contractors and (2) those employed in the security
departments of private businesses. The former engage in the
business of providing security services for other persons:
the latter do not offer or provide security services to any
other person. Sets. 2(9), 2(10), 2(13). Section 20(a)
clearly permits the Board to establish training programs for
individuals employed by a security services contractor.
Such programs need only be conducted "by agencies and insti-
tutions approved by the board." There would seem to.be
nothing to prevent state and local law enforcement agencies
from qualifying for such Board approval, if the operation of
such programs is otherwise consistent with their statutory
authority. But section 20(f), by requiring that a commis-
sion may not be issued to an employee of the security depart-
ment of a private business unless the employee has completed
"an approved training course conducted by the security
department of the business" requires the conclusion, in our
opinion, that the Board may not permit law enforcement


                            D. 3361
..
     .




         The Honorable Wayne N. Whatley - page 3 (H-796)


         agencies to conduct programs for the purpose of training
         employees of the security department of a private business.
              You also ask whether state and local law enforcement
         agencies may charge a fee for training persons employed by a
         security services contractor. The Act provides no specific
         authority for the imposition of such fees. As to state
         agencies, we believe the answer is clear. It is well estab-
         lished that, unless a fee is provided by law for an official
         service required to be performed and the amount fixed by
         law, none can lawfully be charsed. Attornev General Oninions
         H-669 (1975), H-443 (i974). See Nueces County v. Currington,
         162 S.W.Zd 687, 668 (Tex.Sup.T42);Calla      v.Cit   of
         Rockdale, 246 S.W. 654, 655 (Tex.Sup.11922). -.TiSeSrd
                                                       Wit         to
         sheriffs, a similar result obtains. In the absence of some
         enactment providing for remuneration for a particular service,
         no fee mav be demanded therefor. 52 Tex.Jur.Zd: Sheriffs.
         Constables, and Marshals 939. See Templeton v..Ryburn, 59
         Tex. 209 (1883).
              A home rule city, on the other hand, may exercise any
         power not denied it by the Constitution or by statute, so
         lona as the Dower is incornorated in the citv charter. V.T.C.S.
         art: 1176; Janus Films, &    v.
         s.w.2a 597 (Tex Civ. App.
         at 358 s.w.2a 589). You have not requested our opinion as to
         any particular city, and we therefore conclude that whether
         a city law enforcement agency may charge a fee for training
         persons employed by a security services contractor depends
         upon the terms of the city's charter.
                              SUMMARY
                   The Texas Board of Private Investigators
                   and Private Security Agencies may estab-
                   lish training programs in state and local
                   enforcement agencies for individuals
                   employed by a security services contractor,
                   but not for the employees of the security
                   department of a private business. In




                                  p. 3362
The Honorable Wayne N. Whatleyl- page 4 (Hm7g6)


            general, law enforcement agencies may not
            charge a fee for training private security
            personnel, but a city law enforcement agency
            may do so if permitted by the terms of the
            city's charter.
                                Very truly yours,


                           A-   JO&L.‘ Ii&-
                                Attorney General
                          I/ ~~~~ ~-~              of   Texas
APPROVED:




jwb




                             D. 3363